UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF EARLIEST REPORTED EVENT –March 4, 2013 INTERAMERICAN GAMING, INC. (Exact name of Registrant as specified in its charter) NEVADA 000-31639 88-0436364 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 3565 King Road, Suite 102 King City, Ontario, Canada, L7B 1M3 (Address of principal executive offices) (905) 833-9846 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 8.01Other Events On March 4, 2013, InterAmerican Gaming, Inc. (the “Company”) issued a press release announcing it had filed its Annual Report on Form 10-K for the periods ended September 30, 2010 and September 30, 2011. The Company also provided a product development update for the Company’s operating subsidiary SoFit Mobile, Inc. A copy of such press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit No. Description Press Release dated March 4, 2013 from InterAmerican Gaming, Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, InterAmerican Gaming, Inc. has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterAmerican Gaming, Inc. Date: March 5, 2013 By: /s/ Marc Askenasi Name:Marc Askenasi Title:CEO, President and Director 3
